Citation Nr: 1760595	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-09 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than January 4, 2011, for the grant of service connection for granulomatous calcifications, to include as due to clear and unmistakable error (CUE) in a November 4, 2010 Board decision.

2.  Entitlement to a compensable initial rating for granulomatous calcifications.

3.  Entitlement to a compensable initial rating for athlete's foot.

4.  Entitlement to an initial rating in excess of 10 percent for a right knee degenerative joint disease. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from May 1953 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In November 2017, the Veteran provided testimony at a video hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to compensable initial ratings for granulomatous calcifications and for athlete's foot, and entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease, are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In a November 4, 2010 decision, the Board denied the Veteran's petition to reopen a claim of entitlement to service connection for a pulmonary disability.  

2.  The Veteran filed a motion for reconsideration, and an April 2011 Board decision upheld the November 4, 2010 decision.  The Veteran did not appeal either Board decision.

3.  The November 4, 2010 Board decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for a pulmonary disability did not contain clear and unmistakable error.

4.  Following the Board's November 2010 decision, VA first received the Veteran's application to reopen the previously denied claim for service connection for pulmonary disability on January 4, 2011.

5.  In a February 2012 rating decision, service connection for granulomatous calcifications was granted, effective January 4, 2011, the date VA received the Veteran's reopened claim.


CONCLUSION OF LAW

The criteria for an effective date prior to January 4, 2011, for service connection for granulomatous calcifications, to include on the basis of clear and unmistakable error in a November 4, 2010 Board decision, have not been met.  38 U.S.C. §§ 5109A, 7104 (West 2012); 38 C.F.R. §§ 3.105(a), 3.155(b), 3.400(q)(1)(ii) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is requesting an effective date earlier than January 4, 2011, for the grant of entitlement to service connection for granulomatous calcifications, to include as to due to CUE in a November 4, 2010 Board decision.

When the Board disallows a claim, the disallowance becomes final unless the Chairman determines that reconsideration is warranted, an appeal is made, or another exception to finality applies, to include a finding of CUE.  38 U.S.C.A. §§ 7103, 7104, 7111 (West 2002); 38 C.F.R. § 20.1100 (2007).  

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Clear and unmistakable evidence means that the evidence "'cannot be misinterpreted and misunderstood, i.e., it is undebatable.'"  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear and unmistakable evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 

To establish CUE the moving party must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

The evidence shows that the Veteran's initial claim for service connection for a chest condition was denied in a December 15, 1955 rating decision.  No appeal was taken from that determination, nor was new new and material evidence received within one year of issuance of notice thereof.  Pursuant to additional service treatment records received in September 1957, a December 15, 1957 rating decision readjudicated and denied the claim.  No appeal was taken from that determination, and new and material evidence was not received within one year of notification thereof.  A June 2008 letter the RO notified the Veteran that it had received his April 24, 2008 claim to reopen his claim for service connection for multiple calcifications in both lungs, and that new and material evidence had to be received to reopen the claim.  The Veteran again requested reopening of his claim in August 2008, which the RO accepted as a Notice of Disagreement.  A Statement of the Case was issued in April 2010.  In a November 4, 2010 decision, the Board denied the petition to reopen the claim for service connection for a pulmonary disability.  In January 2011, the Board denied the Veteran's Motion for Reconsideration of the November 4,, 2010 Board decision.  No appeal was taken from the November 4, 2010 Board decision.  As such, that determination is final.  38 U.S.C. § 7105.  Thereafter, on January 4, 2011, the Veteran submitted a petition to reopen his claim.  In a February 2012 rating decision, the RO granted service connection for granulomatous calcifications and assigned an effective of January 4, 2011.   
 
The Veteran contends that the effective date should go back to his original claim received in October 1955 (which was denied by a December 15, 1955 rating decision and readjudicated in a December 1957 rating decision pursuant to receipt of additional service treatment records in September 1957), as he did not submit any new evidence when the claim was ultimately granted in the February 2012 rating decision. 
   
The Board is sympathetic to the Veteran's claim, however, an earlier effective date cannot be established based on his original claim received in October 1955 as the December 1957 rating decision thereafter was subsumed by the Board's November 4, 2010 decision, and the ultimately the Board's denial of the Veteran's Motion for Reconsideration.  "When a determination of the [RO] is affirmed by the Board . . . , such determination is subsumed by the final appellate decision."  38 C.F.R. § 20.1104 (2017); see Brown v. West, 203 F.3d 1378, 1381   (Fed. Cir. 2000).  

Additionally, the Veteran has not referenced any specific error of fact or law in the Board's November 4, 2010 decision so as to constitute a valid claim of CUE error.  A mere disagreement with the weighing of the evidence is not sufficient.
 
In view of foregoing, the Board must find that the earliest possible effective date for the award of service connection for the Veteran's PTSD is January 4, 2011.  This is the date on which his request to reopen his previously denied claim was received. 

The effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q) and (r).

The United States Court of Appeals for Veterans Claims (Court) has held that the effective date of the grant of service connection based on a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA"). 

The Board also notes that a claim that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  "The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997). 

The evidence indicates that the Veteran was entitled to service connection for granulomatous calcifications on the date that he submitted his new claim on January 4, 2011.  Therefore, the current effective date of January 4, 2011, for service connection for granulomatous calcifications is correct, and entitlement to an earlier effective date is not established.  38 C.F.R. § 3.400 (q)(1)(ii).



ORDER

Entitlement to an effective earlier than January 4, 2011, for the grant of service connection for granulomatous calcifications, to include on the basis of clear and unmistakable error in a prior Board decision, is denied.


REMAND

The Veteran is seeking entitlement to higher initial ratings for his service-connected granulomatous calcifications, athlete's foot and right knee disability.  He was last evaluated for his disabilities in December 2011 with an addendum provided with respect to the granulomatous calcifications in May 2012.  He testified at the November 2017 hearing that each of the service-connected disabilities have increased in severity. 

Given that the record demonstrates a potential increase in severity in each of the Veteran's service-connected disabilities since he was last evaluated by the VA, additional examinations are warranted on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination to ascertain the current severity and manifestations of his service-connected granulomatous calcifications.  The claims file must be made available to and reviewed by the VA examiner in conjunction with this examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   

The examiner must provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for an appropriate examination to ascertain the current severity and manifestations of his service-connected athlete's foot.  The claims file must be made available to and reviewed by the VA examiner in conjunction with this examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.   

The examiner must provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
  
3.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of the Veteran's service-connected right knee disability.  The entire claims file must be made available to and reviewed by the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include range of motion testing, reported in degrees, on active and passive motion, and on weight bearing and nonweight bearing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's right knee disability, to include any additional functional impairment, in degrees, during flare-ups and repeated use.  

The examiner must provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  When the development requested above has been completed, the issues should be readjudicated by the AOJ including on the basis of all additional evidence.  If any benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


